 Case: 4:20-cv-01838-RWS Doc. #: 29 Filed: 04/09/21 Page: 1 of 6 PageID #: 174




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 ST. LOUIS DIVISION

ROBERT HOPPLE, et al.,                         )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )    Cause No. 4:20-cv-01838-RWS
                                               )
ST. FRANCOIS COUNTY,                           )
MISSOURI, et al.,                              )
                                               )
       Defendants.                             )




                         JOINT PROPOSED SCHEDULING PLAN


       COME NOW Plaintiffs and Defendant, by and through counsel, and pursuant to Fed. R.

Civ. P. 16 and 26(f), submit to the Court the following Joint Proposed Scheduling Plan:

       (a)     The parties agree that Track 3: Complex would be appropriate in this cause.

       (b)     Dates for joinder of additional parties or amendment of pleadings: June 4, 2021.

       (c)     A discovery plan including:

               (i)    any agreed-upon provisions for disclosure or discovery of electronically

       stored information: The parties stipulate that any electronically stored information

       may be produced in either its native form or in portable document format (PDF),

       which the parties stipulate shall constitute a reasonably usable form. The parties also

       stipulate that information that is kept in the normal course of business in a physical,

       non-electronic    form    (including    physical   documents      originally   generated

       electronically and then printed and kept in physical form), may be produced in its

       physical form and need not be produced in more than one form. The parties reserve
Case: 4:20-cv-01838-RWS Doc. #: 29 Filed: 04/09/21 Page: 2 of 6 PageID #: 175




     the right to propose additional stipulations and/or protocols concerning the

     production of electronically stored information. Plaintiffs would like to establish

     protocols concerning metadata, search terms, custodians of documents, privilege logs,

     and database production, as necessary, as discovery is ongoing. Defendants oppose.

             (ii)    any agreements the parties reach for asserting claims of privilege or of

     protection as trial-preparation material after production: The parties will stipulate to an

     Order under Federal Rule of Evidence 502(d).

             (iii)   date by which the parties will disclose information and exchange documents

     pursuant to Rule 26(a)(1), Fed. R. Civ. P.: Initial disclosures pursuant to Rule 26(a)(1),

     Fed. R. Civ. P. provided by May 21, 2021.

             (iv)    whether discovery should be conducted in phases or limited to certain

     issues: Discovery should not be conducted in phases or limited.

             (v)     dates by which the parties shall disclose its expert witnesses’ identities and

     reports, and dates by which each party shall make its expert witness available for

     deposition, giving consideration to whether serial or simultaneous disclosure is appropriate

     in the case:

             The parties stipulate to the following sequence of expert witness disclosure:

                     Plaintiff’s experts: Disclose by December 3, 2021
                     and available for depositions through January 21, 2022;

                     Defendant’s experts: Disclose by March 7, 2022
                     and available for depositions through April 8, 2022.

                     Plaintiff’s rebuttal experts (if any): Disclose by May 8, 2022 and
                     available for depositions through June 8, 2022.

             (vi)    whether the presumptive limits of ten (10) depositions per side, as set forth

     in Rule 30(a)(2)(A), Fed. R. Civ. P., and twenty-five (25) interrogatories per party, as set
 Case: 4:20-cv-01838-RWS Doc. #: 29 Filed: 04/09/21 Page: 3 of 6 PageID #: 176




       forth in Rule 33(a), Fed. R. Civ. P. should apply in this case, and if not, the reasons for the

       variance from the rules:

               At this time, the only variance the parties anticipate may be the need for
       additional depositions beyond the presumptive limits, as there are presently 3 named
       plaintiffs and multiple county government departments and a third-party vendor
       involved in the alleged conduct, and it may be necessary to depose others in addition
       to the parties. As discovery progresses, and should discovery reveal the need, the
       party seeking to exceed either/both of these limits will seek consent of the opposing
       counsel, and if such consent cannot be obtained shall file a motion with the Court
       requesting leave for same in advance of conducting additional discovery beyond these
       limits.

               (vii)   whether any physical or mental examinations of parties will be requested

       pursuant to Rule 35, Fed. R. Civ. P., and if so, by what date that request will be made, and

       the date the report will be filed: Any request will be made by December 17, 2021 with

       the examination report to be filed by February 4, 2022 or as soon thereafter as

       possible.

               (viii) date by which all discovery will be completed: July 15, 2022.

               (ix)    any other matters pertinent to the completion of discovery in this case:

       None at this time.

       (d)     The parties’ positions concerning the referral of the action to mediation or early

neutral evaluation, and when such a referral would be most productive: No later than 14 days

following the Court’s ruling on any motion for class certification, the parties shall file a joint

proposed schedule for the remainder of the action which shall include proposed dates for referral

of this action to mediation.

       (e)     No later than 14 days following the Court’s ruling on any motion for class

certification, the parties shall file a joint proposed schedule for the remainder of the action which

shall include proposed dates for the filing of dispositive motions.
 Case: 4:20-cv-01838-RWS Doc. #: 29 Filed: 04/09/21 Page: 4 of 6 PageID #: 177




        (f)    No later than 14 days following the Court’s ruling on any motion for class

certification, the parties shall file a joint proposed schedule for the remainder of the action which

shall include proposed dates for trial, anticipated length of trial, and additional Daubert Motions.

        (g)    Any other matters counsel deems appropriate for inclusion in the Joint Scheduling

Plan:

               (i)     Any motions to compel must be filed in a diligent and timely manner, but

in no event filed more than eleven (11) days following the discovery deadline set out above.

               (ii)    Any motion to limit or exclude expert testimony pertinent to class

certification issues shall be filed no later than July 1, 2022 any memorandum in opposition will

be filed by July 29, 2022, and any reply memorandum will be filed by August 12, 2022.

               (iii)   The deadline for Plaintiffs to file any motion pursuant to Federal Rule 23

for class certification will be July 22, 2022, any memorandum in opposition will be filed by

September 26, 2022 and any reply memorandum will be filed by October 10, 2022. The parties

shall confer regarding the need for a hearing on any motion for class certification, and whether

such hearing should be evidentiary, and propose mutually agreeable dates for such a hearing to the

Court by no later than October 14, 2022.



SO ORDERED.

                                                              _____________________________
                                                              Hon.


DATED:_____________________
 Case: 4:20-cv-01838-RWS Doc. #: 29 Filed: 04/09/21 Page: 5 of 6 PageID #: 178




STIPULATED AS TO FORM
AND SUBSTANCE:


Dated: April 9, 2021                      /s/ Katrina A. Hudson
                                          Blake A. Strode (MBE #68422MO)
                                          Jacki J. Langum (MBE #58881MO)
                                          Katrina Hudson (MBE #69576MO)
                                          ARCHCITY DEFENDERS, INC.
                                          440 North 4th Street, #390
                                          Saint Louis, MO 63102
                                          Attorneys for Plaintiff


                                          /s/ Vonne L. Karraker
                                          Vonne L. Karraker (MBE #56335MO)
                                          MANLEY, KARRAKER & KARRAKER,
                                          P.C.
                                          110 S. Jefferson Street, P.O. Box 454
                                          Farmington, MO 63640
                                          Attorney for Plaintiff


                                          /s/ Vincent Colianni, II
                                          Vincent Colianni, II (#768VI)
                                          Marina Leonard (#R2058VI)
                                          COLIANNI & COLIANNI, LLC
                                          4001 Village Run Road.
                                          Wexford, PA 15090
                                          Attorneys for Plaintiff


                                          /s/ Kevin M. Carnie, Jr.
                                          Kevin M. Carnie, Jr. (MBE #60979MO)
                                          John M. Simon (MBE #68393MO)
                                          Patrick R. McPhail (MBE #70242MO)
                                          THE SIMON LAW FIRM, P.C.
                                          800 Market Street, Suite 1700
                                          St. Louis, MO 63101
                                          Attorneys for Plaintiff


                                          /s/ William A. Hellmich
                                          William A. Hellmich, (MBE #31182MO)
                                          Blake D. Hill, (MBE #58926MO)
                                          HELLMICH, HILL & RETTER, LLC
                                          1049 North Clay Avenue
Case: 4:20-cv-01838-RWS Doc. #: 29 Filed: 04/09/21 Page: 6 of 6 PageID #: 179




                                         Kirkwood, MO 63122
                                         Attorneys for Defendants


                                         /s/ Ross D. McFerron
                                         Ross D. McFerron, (MBE #60047MO)
                                         OSBURN, HINE & YATES, LLC
                                         3071 Lexington Avenue
                                         Cape Girardeau, MO 63701
                                         Attorney for Defendant St. Francois County

                                         and

                                         /s/ J. Thaddeus Eckenrode
                                         J. Thaddeus Eckenrode (MBE #31080MO)
                                         ECKENRODE-MAUPIN, Attorneys at Law
                                         11477 Olde Cabin Rd., Ste. 110
                                         St. Louis, MO 63141
                                         Attorney for Defendant ACH
